           Case 7:20-cv-05176-VB Document 8 Filed 07/31/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 THOMAS JACKSON,

                                  Plaintiff,
                                                                     20-CV-5176 (VB)
                      -against-
                                                                 ORDER OF SERVICE
 SERGEANT E. PAGAN,

                                  Defendants.

VINCENT L. BRICCETTI, United States District Judge:

       Plaintiff, currently incarcerated in Clinton Correctional Facility, brings this action under

42 U.S.C. § 1983, alleging that Defendant violated his rights under the First Amendment by

retaliating against him for filing grievances while he was confined in Sing Sing Correctional

Facility. By order dated July 31, 2020, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (IFP). 1

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summons and complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered that a summons be

issued. The Court therefore extends the time to serve until 90 days after the date the summons is




       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
            Case 7:20-cv-05176-VB Document 8 Filed 07/31/20 Page 2 of 3



issued. If the complaint is not served within that time, Plaintiff should request an extension of

time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,

378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

         To allow Plaintiff to effect service on Defendant Sergeant E. Pagan through the U.S.

Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process

Receipt and Return form (“USM-285 form”) for this defendant. The Clerk of Court is further

instructed to issue a summons and deliver to the Marshals Service all the paperwork necessary

for the Marshals Service to effect service upon Defendant Pagan.

         Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

         The Clerk of Court is further instructed to issue a summons, complete the USM-285

forms with the address for Defendant Pagan, and deliver all documents necessary to effect

service to the U.S. Marshals Service.

SO ORDERED.

Dated:     July 31, 2020
           White Plains, New York

                                                            VINCENT L. BRICCETTI
                                                            United States District Judge


                                                   2
Case 7:20-cv-05176-VB Document 8 Filed 07/31/20 Page 3 of 3




             DEFENDANT AND SERVICE ADDRESS

  Sergeant E. Pagan
  Sing Sing Correctional Facility
  354 Hunter Street
  Ossining, New York 10562
